1

2

3

4

5

6                               IN THE UNITED STATES DISTRICT COURT

7                            FOR THE EASTERN DISTRICT OF CALIFORNIA

8
     PEDRO ARIAS,                               )       NO. CIV.S-99-0627 WBS DB
9                                               )
           Petitioner,                          )       CAPITAL CASE
10                                              )
             v.                                 )
11                                              )       ORDER
     WARDEN,                                    )
12       San Quentin State Prison,              )
                                                )
13         Respondent.                          )

14           Petitioner’s counsel has submitted an unopposed request for extension of time in

15   which to file petitioner’s brief regarding application of 28 U.S.C. § 2254(d) to all claims.

16           Good cause appearing, IT IS HEREBY ORDERED that:

17           1. Petitioner’s Motion for an Extension of Time (ECF No. 348) is granted; and

18           2. The time in which to file petitioner’s brief regarding application of 28 U.S.C. §

19   2254(d) to all claims is extended from September 29, 2018, through and including

20   December 27, 2018.

21   Dated: October 11, 2018

22

23

24

25

26   DLB:9
     DB/orders-capital/arias 2254d brf.eot9
27

28


                                                    1
